Citation Nr: 0614501	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding his claims of entitlement to an increased 
evaluation for a left knee disability and to an effective 
date prior to March 22, 1995, for the grant of a 40 percent 
evaluation for a back disorder, denied in a January 22, 1998, 
rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1983 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that the veteran had 
not timely appealed a January 22, 1998, rating decision.


FINDINGS OF FACT

1.  The RO, in pertinent part, denied an evaluation in excess 
of 20 percent for a left knee disorder and for a compensable 
rating for a back disorder prior to March 22, 1995, in a 
January 22, 1998, rating decision; the RO mailed the veteran 
and his representative notification of the denial on February 
9, 1998.

2.  The veteran filed a Notice of Disagreement in February 
1998, and the RO mailed a Statement of the Case to the 
veteran and his representative on May 17, 2000.

3.  The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, on October 19, 2000.

4.  Neither the veteran nor his representative submitted a 
timely substantive appeal within one year of February 9, 
1998, or within sixty days of May 17, 2000; neither the 
veteran nor his representative submitted a request for 
extension of time to file a substantive appeal.



CONCLUSION OF LAW

The veteran did not timely appeal the issues of entitlement 
to an increased evaluation for a left knee disability and to 
an effective date prior to March 22, 1995, for the grant of a 
40 percent evaluation for a back disorder, denied by the RO 
in January 1998.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contends that his VA Form 9, Appeal to Board of 
Veterans' Appeals, should be accepted as timely because he 
filled out the form on June 9, 2000, in the contact office of 
a VA satellite clinic in Ponce, Puerto Rico, and a Mr. 
Quinones was to deliver it to the RO.  This argument was 
submitted in the veteran's Form 9 submitted July 2, 2002.  He 
does not dispute the fact that his VA Form 9 was received at 
the RO in October 2000.

The RO, in pertinent part, denied an evaluation in excess of 
20 percent for a left knee disorder and for a compensable 
rating for a back disorder prior to March 22, 1995, in a 
January 22, 1998, rating decision.  The RO mailed the veteran 
and his representative notification of the denial on February 
9, 1998.

The veteran filed a Notice of Disagreement in February 1998, 
and the RO mailed a Statement of the Case to the veteran and 
his representative on May 17, 2000.  The document advised the 
veteran that he was required to file an appeal with the RO 
within sixty days of the Statement of the Case cover letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying the veteran of the action 
appealed.  The next communication received by the RO in this 
matter was the veteran's VA Form 9, which was undated, and 
received on October 19, 2000.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed substantive appeal.  See 38 C.F.R. § 
20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  And, the date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  See 38 
C.F.R. § 20.305.

The question presented to the Board is purely legal.  
Specifically, whether the veteran's submission is deemed to 
be timely within the parameters of the statutes and 
regulations absent any consideration of good cause because 
the veteran did not request an extension of time to file his 
substantive appeal following the issuance of the Statement of 
the Case and before he submitted his VA Form 9.  The time 
limit for filing either a substantive appeal or a request for 
an extension of time in this case was July 17, 2000, as the 
veteran was provided with a Statement of the Case on May 17, 
2000, over one year after he was notified of the denial of 
his claims in February 1998.  Unfortunately, he submitted his 
VA Form 9 on October 19, 2000.  

He then submitted what may be interpreted as a request for an 
extension of time to file his appeal when he advised VA that 
he thought he should be considered to have timely appealed 
because he had filled out the Form 9 in June 2000 and that a 
Mr. Quinones was to deliver his appeal to the RO.  This 
argument, however, was received subsequent to the July 17, 
2000, deadline for perfecting the appeal.  Thus, the Board 
finds that the veteran did not timely file a substantive 
appeal to the January 1998 rating decision and the rating 
decision is final.


ORDER

The January 22, 1998, rating decision that denied entitlement 
to an increased evaluation for a left knee disability and to 
an effective date prior to March 22, 1995, for the grant of a 
40 percent evaluation for a back disorder was not timely 
appealed, and the appeal as to this issue is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


